DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1 and 19 in the response filed on 12/06/2022 are acknowledged. 
Claims 1-29 remain pending in the application. 
Claims 2-18 are withdrawn. 
Claims 1 and 19-29 are examined.
Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified claim 1 to require a visualization portion comprising an elastic, optically transparent material configured to allow transmission of an optical image of the surface area through said material to the image display system and the applicant has modified claim 19 to require the distal end portion including a distal surface with a visualization section comprising an elastic, optically transparent material for allowing transmission of an optical image from the surface area through said material in the distal end portion, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visualization portion” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the paragraph [0067] of Applicant’s specification as “an inner clear semi rigid compound shaped to match the field of view and minimum depth field of the imaging system” performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
	Claims 1 and 7 are objected to because of the following informalities: 
Claims 1 and 7 recite “to the image display system”. The examiner believes “to the image display” are the correct words to use here.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 19-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti in view of U.S. Publication No. 2008/0027276 to Rovegno and U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”).
	Regarding claim 1, Surti discloses a device for visualizing a surface area within a patient (Fig. 1 - endoscope 10), the device comprising: 
	an elongate flexible shaft having a proximal end configured for coupling to an image display and a distal end (Fig. 2 - shaft 18; [0022]- The endoscope 10 is operably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a coupler device having an attachment portion removably coupled to the distal end of the elongate shaft (Fig. 6 - cap 70; see examiner’s annotated Fig. 6) and a visualization portion comprising an optically transparent material configured to allow transmission of an optical image of the surface area through said material to the image display system (Fig. 6 - conical portion 36; [0031]- The cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities); and 
	an imaging element (Fig. 6 - lighting system 52).

    PNG
    media_image1.png
    427
    468
    media_image1.png
    Greyscale

	Surti fails to expressly teach a visualization portion comprising an elastic, optically transparent material configured to allow transmission of an optical image of the surface area through said material to the image display system; and an imaging element disposed on, or with, the coupler device such that the imaging element is removably coupled to the elongate shaft.
	However, Rovegno teaches of a device for visualizing a surface area within a patient (Rovegno: [0069]- FIGS. 1 to 3 represent the distal end of a classic videoendoscopic probe) including an imaging element (Rovegno: Fig. 1- (LED) 22) disposed on, or with, the coupler device (Rovegno: Fig. 1- removable distal head 15) such that the imaging element is removably coupled to the elongate shaft (Rovegno: [0069]- the removable distal head 15 classically comprises a lighting device comprising several low-power light-emitting diodes (LED) 22 (six in the example in FIG. 3) packed in compact SMC boxes spread in a ring around the objective).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the imaging element is removably coupled to the elongate shaft, as taught by Rovegno. It would have been advantageous to make the combination for the purpose of lighting up the target ([0003] of Rovegno).
	Surti in view of Rovegno fails to expressly teach a visualization portion comprising an elastic, optically transparent material configured to allow transmission of an optical image of the surface area through said material to the image display system.
	However, Hagihara teaches of a device for visualizing a surface area within a patient (Hagihara: Fig. 1- rigid endoscope 1), the device comprising: an elongate flexible shaft (Hagihara: Fig. 9-insertion portion 3) having a proximal end configured for coupling to an image display (Hagihara: Fig. 1- monitor 6) and a distal end (Hagihara: Fig. 9- distal end portion 2); a coupler device (Hagihara: Fig. 9-hydrophilic cap 30) having an attachment portion removably coupled to the distal end of the elongate shaft (Hagihara: [0073]- a hydrophilic cap 30 which is a hydrophilic cap subjected to the defogging processing with a hydrophilic film and attachable to/detachable from the distal end portion 2 of the rigid endoscope 1, as shown in FIGS. 9 and 10) and a visualization portion (Hagihara: Fig. 9-a surface portion 32a) comprising an elastic (Hagihara: [0073]- hydrophilic cap 30 includes a cylindrical body 31…having elasticity; [0074]- The hydrophilic cap 30 is prevented from falling off from the distal end portion 2 when attached on the distal end portion 2, by elastic deformation of the cylindrical body 31), optically transparent material configured to allow transmission of an optical image of the surface area through said material to the image display system (Hagihara: [0049]- a glass surface portion 15a of a cover glass 15 which is an optical member having light transparency; [0079]- each of the hydrophilic portions 20 to 22…may be subjected to a film-forming processing by… a thin film of various coating agents having light transparency to subject each of the above-mentioned surfaces to a hydrophilic processing).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti in view of Rovegno so that the visualization portion comprises an elastic, optically transparent material, as taught by Hagihara. It would have been advantageous to make the combination for the purpose of preventing fogging and prevent production of water drops by fluids such as body fluid, steam and physiological saline solution in the abdominal cavity, and to eliminate a bad influence on the image captured of the inside of the abdominal cavity by distortion due to fog and water drops ([0061] of Hagihara).
	Regarding claim 19, Surti discloses an endoscope system for visualizing a surface area within a patient (Fig. 1 -endoscope 10), the system comprising: 
	an endoscope (Fig. 1 -endoscope 10) having an elongate flexible shaft with a proximal end configured for coupling to an image display (Fig. 2 - shaft 18; [0022]- The endoscope 10 isoperably connected to a control unit 30 via conduit 32 . The control unit 30 provides image processing for image display on a monitor); 
	a distal end portion removably coupled to the shaft (Fig. 6- cap 70), the distal end portion including a distal surface with a visualization section for allowing transmission of an optical image from the surface area through the distal end portion (Fig. 6- distal end 20); and 
	a light source (Fig. 6-lighting system 52).
	Surti fails to expressly teach a light source within the distal end portion such that the light source is removably coupled to the endoscope.
	However, Rovegno teaches of an endoscope system for visualizing a surface area within a patient (Rovegno: [0069]- FIGS. 1 to 3 represent the distal end of a classic videoendoscopic probe), including a light source (Rovegno: Fig. 1- (LED) 22) within the distal end portion (Rovegno: Fig. 1- removable distal head 15) such that the light source is removably coupled to the endoscope (Rovegno: [0069]- the removable distal head 15 classically comprises a lighting device comprising several low-power light-emitting diodes (LED) 22 (six in the example in FIG. 3) packed in compact SMC boxes spread in a ring around the objective).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the light source is removably coupled to the endoscope, as taught by Rovegno. It would have been advantageous to make the combination for the purpose of lighting up the target ([0003] of Rovegno).
	Surti in view of Rovegno fails to expressly teach the distal end portion including a distal surface with a visualization section comprising an elastic, optically transparent material for allowing transmission of an optical image from the surface area through said material in the distal end portion.
	However, Hagihara teaches of an endoscope system for visualizing a surface area within a patient (Hagihara: Fig. 1- rigid endoscope 1), the system comprising: an endoscope having an elongate flexible shaft (Hagihara: Fig. 9-insertion portion 3) with a proximal end configured for coupling to an image display (Hagihara: Fig. 1- monitor 6); a distal end portion (Hagihara: Fig. 9-hydrophilic cap 30) removably coupled to the shaft (Hagihara: [0073]- a hydrophilic cap 30 which is a hydrophilic cap subjected to the defogging processing with a hydrophilic film and attachable to/detachable from the distal end portion 2 of the rigid endoscope 1, as shown in FIGS. 9 and 10), the distal end portion including a distal surface with a visualization section (Hagihara: Fig. 9-a surface portion 32a) comprising an elastic (Hagihara: [0073]- hydrophilic cap 30 includes a cylindrical body 31…having elasticity; [0074]- The hydrophilic cap 30 is prevented from falling off from the distal end portion 2 when attached on the distal end portion 2, by elastic deformation of the cylindrical body 31), optically transparent material configured for allowing transmission of an optical image from the surface area through said material in the distal end portion; (Hagihara: [0049]- a glass surface portion 15a of a cover glass 15 which is an optical member having light transparency; [0079]- each of the hydrophilic portions 20 to 22…may be subjected to a film-forming processing by… a thin film of various coating agents having light transparency to subject each of the above-mentioned surfaces to a hydrophilic processing).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti in view of Rovegno so that the visualization section comprising an elastic, optically transparent material, as taught by Hagihara. It would have been advantageous to make the combination for the purpose of preventing fogging and prevent production of water drops by fluids such as body fluid, steam and physiological saline solution in the abdominal cavity, and to eliminate a bad influence on the image captured of the inside of the abdominal cavity by distortion due to fog and water drops ([0061] of Hagihara).
	Regarding claim 20, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses wherein the elongate flexible shaft has a distal surface (Surti: Fig. 6 - planar surface 51) and the distal end portion substantially covers the distal surface (Surti: Fig. 6 - cap 70).
	Regarding claim 21, Surti in view of Rovegno and Hagihara teaches the system of claim 20, and Surti further discloses wherein the distal end portion completely encloses the distal surface (Surti: Fig. 6 - cap 70).
	Regarding claim 22, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses wherein the light source comprises a light emitting diode (Surti: [0028] - The lighting source may include emitting diodes (LEDs)).
	Regarding claim 23, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses further comprising an imaging element and a connector coupled to the imaging element and extending through the shaft (Surti: Fig. 6-imaging system 50; [0026] - The shaft 18 may include the lumen 15, the imaging system 50 and the lighting system 52 extending therethrough; [0027] - The imaging system 50 may include optical fibers that are optically coupled to an image sensor).
	Regarding claim 24, Surti in view of Rovegno and Hagihara teaches the system of claim 23, and Surti further discloses wherein the imaging element comprises an optical lens (Surti: [0027] - lens 56 may cover the imaging port 24).
	Regarding claim 25, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses further comprising: a working channel extending through the shaft for passage of an instrument (Surti: Fig. 2 – lumen 15; [0026]- the lumen 15 that may be provided as a working channel for use with of any kind of diagnostic, monitoring, treatment, or surgical tools that may be provided to a patient through the endoscope); and a working channel extension within the distal end portion having a proximal end removably coupled to the working channel and a distal opening on an outer surface of the distal end portion (Surti: Fig 6 - working channel port 28; see [0031]).
	Regarding claim 26, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses further comprising: a fluid port on the distal end portion; and a fluid channel within the elongate shaft coupled to the fluid port (Surti: [0026] - in some embodiments, a flushing port and associated lumen (not shown) may also be provided for cleaning the imaging port 24 and the lighting port 26).
	Regarding claim 29, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses wherein at least one of the elongate flexible shaft and the distal end portion is formed as a single use portion (Surti: [0021]- The endoscope 10 may be designed for single use or the endoscope may be reusable).
	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti in view of U.S. Publication No. 2008/0027276 to Rovegno and U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) and further in view of U.S. Publication No. 2008/0242933 to Mikkaichi et al. (hereinafter “Mikkaichi”).
	Regarding claim 27, Surti in view of Rovegno and Hagihara teaches the system of claim 19, but Surti in view of Rovegno and Hagihara fails to expressly teach further comprising: an electrode on the distal end portion; and a connector extending through the shaft and coupled to the electrode.
	However, Mikkaichi teaches of an endoscope system for visualizing a surface area within a patient (Mikkaichi: Fig 27- high-frequency treatment tool 43), including an electrode on the distal end portion (Mikkaichi: Fig. 27 - high-frequency electrode 41); and a connector extending through the shaft and coupled to the electrode (Mikkaichi: Fig. 27 - conductive wire 46).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end portion of Surti in view of Rovegno and Hagihara to include an electrode and connector, as taught by Mikkaichi. It would have been advantageous to make the combination for the purpose of cauterizing tissue ([0117] of Mikkaichi).
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/048486 to Surti in view of U.S. Publication No. 2008/0027276 to Rovegno and U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) and further in view of U.S. Patent No. 9,913,574 to Surti (hereinafter “Surti (574)”).
	Regarding claim 28, Surti in view of Rovegno and Hagihara teaches the system of claim 19, and Surti further discloses further comprising: an operation unit coupling the proximal end of the endoscope with the image display (Surti: Fig. 1 - control unit 30; [0022] - The control unit 30 provides image processing for image display on a monitor).
	Surti in view of Rovegno and Hagihara fails to expressly teach the operation unit including a port coupled to the working channel for insertion of an instrument and a handle for operation by a user.
	However, Surti (574) an endoscope system for visualizing a surface area within a patient (Surti (574): Fig. 4- endoscope 302), including an operation unit (Surti (574): Fig. 4- proximal portion 306) including a port coupled to the working channel for insertion of an instrument (Surti (574): Fig. 4- port 314) and a handle for operation by a user (Surti (574): Fig. 4- proximal portion 306).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation unit of Surti in view of Rovegno and Hagihara to include a port and a handle, as taught by Surti (574). It would have been advantageous to make the combination for the purpose of introducing instruments through the endoscope working channel (Col. 7, lines 48-55 of Surti (574)).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795